Prentiss, Ch. J.,
delivered the opinion of the Court. — It is the better opinion, that he who has a special property in goods, may have an action of trespass against him who has the general property, and upon the evidence the damage shall be mitigated. Thus, a bailee of a chattel for a certain time, coupled with an interest, may support the action against the bailor for taking it away before the time..—(1 Chit. Pl. 170.) There is no doubt, therefore, but that the plaintiffs in the case before us, if they had a special property in the skins, were entitled to maintain this action, and recover according to their interest, although the skins were turned out to the defendants, on the writ oí attachment, by Allen and Warren Murray, the owners.
The plaintiffs, under the contract with the Murrays, were bailees having an interest, and had a right to retain the skins for the purpose for which they were bailed to them. Until the skins were dressed and made into morocco, the plaintiffs were entitled to the possession of them ; and even then they would have a lien upon the skins for the price agreed to be paid for their labor upon theiri.^ A workman who has bestowed his labour upon a chattel, has a lien for the remuneration due to him, whether the amount was fixed by the express agreement of the parties or not $ though it is otherwise, if, by the bargain, a future day of payment was agreed upon, for then the detention of the chattel would be inconsistent with the terms of the contract.—(Chase vs. Westmore, 5 Maule and Selw. 180.) Here there was no particular time or mode of payment agreed upon, and if the plaintiffs had completed the manufacture of the skins according to the agreement, they would have had an unquestionable right to detain them until the price was paid, unless they had already in !heir hands a balance sufficient to pay the price. But the skins were in an unfinished ed state, and the plaintiffs had a right, under the contract, to retain them to earn the price. If at the time of taking the skins, the Murrays had offered and agreed to allow the plaintifls the full price stipulated to be paid for finishing them, out of monies actually in the plaintiffs’ hands sufficient to pay the price, it might have been a good defence. But as no such offer appears to have been made, the evidence .proposed by the defendants could mt avail them. Judgement affirmed.